Citation Nr: 1523794	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the Veteran is entitled to an earlier effective date for an award of a total disability rating based on individual unemployability (TDIU) based on clear and unmistakable error in the January 15, 1999 rating decision.  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2007 the Veteran withdrew his claim for an earlier effective date for TDIU and thus this claim is no longer in appellate status.  

By way of history, the RO in a January 1999 rating decision denied TDIU.  In a June 2003 rating decision the RO granted TDIU and assigned an effective date of January 28, 2003, which is the date of receipt of the Veteran's most recent claim for TDIU benefits.  The Veteran is not claiming CUE in the January 2003 rating decision but in the January 1999 rating decision.  See January 2011 claim.  Thus the issue has been characterized as indicated on the title page.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 1996 to 2005 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the RO's January 1999 rating decision shows that the Veteran's VA Vocational Rehabilitation records dated from April 1, 1998 to November 16, 1998 were reviewed and considered.  These records are no longer in the claims folder.  See, e.g., July 2013 Statement of the Case.  During the current appeal period a Report of General Information dated in July 2013 shows that the Vocational Rehabilitation records were retired and destroyed based on the length of inactivity of counseling.  

The Veteran's attorney contends that there was CUE in the January 1999 rating decision as a June 15, 1998 Counseling Record Narrative Report stated that "the service connected disabilities directly contribute to (V)eteran's unemployment".  In May 2006 the attorney submitted a copy of these records, which the file shows were returned.  As it appears that the Veteran's attorney has a copy of the Vocational Rehabilitation records in his possession, he should be asked to submit a copy of these records.  See 38 C.F.R. § 3.159(e)(1)(iii).

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and his attorney requesting that they submit a copy of the Veteran's Vocational Rehabilitation records that are in their possession.  Specifically request that they submit records dated from April 1, 1998 to November 16, 1998.  After the records are received associate them with the claim folder.  

2. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the issue is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




